Citation Nr: 0010822	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-12 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine disc 
disease on direct basis or as secondary to service-connected 
residuals of old compression fracture, disc herniation at L4-
L5, L5-S1, and clinical bilateral L-5 right, S-1 
radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel
INTRODUCTION

The appellant served on active duty from February 1985 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The record discloses that the appellant filed a notice of 
disagreement with this rating determination in February 1998.  
A statement of the case was thereafter issued in August 1989.  
He perfected an appeal in this matter later that month in 
August 1989.  The appellant was afforded a personal hearing 
before the RO in this matter in January 1999.  The RO 
thereafter continued its denial of the appellant's claim in 
March 1999.


FINDINGS OF FACT

1.  The appellant's claim of service connection for cervical 
spine disc disease on a direct basis is plausible, but the RO 
has not obtained sufficient evidence for correct disposition 
of his claim on this theory of entitlement.

2.  The appellant has presented no competent medical evidence 
which demonstrates that his cervical spine disc disease is 
casually related to his service-connected old compression 
fracture at the L1 level.


CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim of 
service connection for cervical spine disc disease on a 
direct basis, and VA has not satisfied its duty to assist her 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The claim of entitlement to secondary service connection 
for cervical spine disc disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for a cervical spine disorder on either a direct or secondary 
basis to his service-connected low back disability.  Service 
connection is established for disability of the lower back, 
characterized as residuals of old compression fracture, disc 
herniation at L4-L5, L5-S1, clinical bilateral L5 right S1 
radiculopathy.  Private and VA medical records reflect that 
the appellant has cervical spine disc disease.

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on the basis of "aggravation," and on a "secondary" basis.  
38 U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

In a case such as this, where the determinative issue 
involves a question of medical causation, i.e., whether the 
claimed condition is etiologically linked to a service-
connected disability, competent medical evidence in support 
of the claim is required for the claim to be found well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
With respect to the instant claim, VA medical examiner in 
September 1997 opined that the appellant's cervical condition 
was not etiologically related to his service-connected 
disability of the low back.  As there is no medical evidence 
supporting this theory of entitlement, the Board finds this 
aspect of the appellant's claim is not well grounded.

The Board will also consider whether the appellant's cervical 
disc disease is due to injuries sustained during active duty 
(direct incurrence).  In this regard, the Board notes that a 
July 1997 private medical report related the appellant's 
current cervical condition to his period of active duty.  
Hence, the Board finds that the July 1997 medical report 
provides the necessary nexus between the appellant's cervical 
disc disease and his period of active duty.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board therefore 
finds that the claim for entitlement to service connection 
for cervical disc disease on a direct basis is plausible and 
capable of substantiation and, therefore, constitutes a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  It 
is important to emphasize that the well grounded standard is 
a low threshold, see Morton v. West, 12 Vet. App. 477 (1999), 
and thus, evidence is presumed to be credible for such 
purposes.  King v. Brown, 5 Vet. App. 19, 21 (1993).  Once a 
claimant has established a well grounded claim, VA is 
required to assist the appellant in development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d 1464 (Fed. Cir. 1997).  Accordingly, as the claim on a 
direct basis is found to be well grounded, VA has a duty to 
assist in the development of facts relating to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


ORDER

The appellant's claim of service connection for cervical 
spine disc disease on a direct basis is well grounded, and, 
to that extent, the appeal is granted.

Service connection for cervical spine disc disease as 
secondary to service-connected residuals of old compression 
fracture, disc herniation at L4-L5, L5-S1, and clinical 
bilateral L-5 right, S-1 radiculopathy, is denied.


REMAND

Having found the claim of service connection for cervical 
spine disc disease on a direct basis well grounded, 
additional development of this issue is in order, and the 
appeal is REMANDED to the RO for the following development:

1.  The RO should request the appellant to 
furnish information concerning any more 
recent treatment he received for his cervical 
condition that has not been associated with 
the claims folder.  The RO should provide the 
appellant with any necessary authorizations 
for the release of this information.

2.  Thereafter, the appellant's claims folder 
should be forwarded to an appropriate VA 
specialist, who after a review of the claims 
folder, should render an opinion as to 
whether it is at least as likely as not that 
the appellant's current cervical disc disease 
had its onset during his period of service, 
and specifically in connection with the 
ladder fall incident of August 1985.  The VA 
medical expert must include the complete 
rationale for all opinions and conclusions 
expressed.

3.  Upon completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for cervical disc 
disease on a direct basis.  If the 
determination remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and afford 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


- 6 -


